DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-6		Pending
Prior Art References:
Hohmann, Jr.	US 9,260,857 B2
Coulter		US 244,379

Claim Objections
Claim 3 is objected to because of the following informalities:  line 11 has miscellaneous character “11”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann, Jr. (US 9,260,857 B2).

Regarding claim 1, Hohmann discloses a wing nut anchor (abstract) comprising:
a screw (54, 56, 59, 60); and
a wing nut (53) mounted on the screw (54, 56, 59, 60);
wherein:
the screw (54, 56, 59, 60) has an external thread (fig. 3);
the screw (54, 56, 59, 60) has a first end provided with an enlarged stop flange (59), and a second end provided with a drilling tip (52);
the stop flange (59) is provided with a driving head (54);
the wing nut (53) is made of a metal sheet plate (61, 63; col. 8, lines 30-33) which is formed integrally by pressing (col. 8, lines 30-33; “metal stamping”);
the wing nut (53) has a middle provided with a first ear (fig. 3) and at least one second ear (fig. 3);
the first ear (fig. 3) and the at least one second ear (fig. 3) are located at two opposite sides of the wing nut (53) and protrude from the wing nut (53) in two opposite directions (fig. 3);
the wing nut (53) has an internal thread (71);
the internal thread (71) of the wing nut (53) extends through the first ear (fig. 3) and the at least one second ear (fig. 3); and
the external thread (fig. 3) of the screw (54, 56, 59, 60) is screwed through the internal thread (71) of the wing nut (53).
Examiner notes that this claim is considered to be a product-by-process claim due to the limitation of “formed integrally by pressing”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Regarding claim 2, Hohmann discloses the wing nut anchor of claim 1, wherein the driving head (54) of the screw (54, 56, 59, 60) has a hexagonal shape (fig. 3).

Regarding claim 3, Hohmann discloses the wing nut anchor of claim 1, further comprising:
a hard washer (68) and a resilient washer (70);
wherein:
the hard washer (68) and the resilient washer (70) are located under (fig. 3) the wing nut (53);
except for [the hard washer (68) is a circular sheet plate made of metal material] and has a center provided with a through hole (fig. 3) allowing passage of the external thread (fig. 3) of the screw (54, 56, 59, 60); and
the resilient washer (70) is a circular sheet plate made of plastic or rubber material (col. 9, lines 3-6; “neoprene”) and has a center provided with a through hole (fig. 3) allowing passage of the external thread (fig. 3) 11 of the screw (54, 56, 59, 60).
Examiner notes that Hohmann does not explicitly disclose the hard washer is a circular sheet plate made of metal material. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the hard washer is a circular sheet plate made of metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 4, Hohmann discloses the wing nut anchor of claim 1, wherein:
the wing nut (53) has two hollow portions (55) formed on two opposite ends (fig, 3) thereof; and
except for [each of the two hollow portions (55) has a rectangular shape].
Examiner notes that Hohmann does not explicitly disclose each of the two hollow portions has a rectangular shape. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein each of the two hollow portions has a rectangular shape, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann, Jr. (US 9,260,857 B2) in view of Coulter et al. (US 244,379).

Regarding claim 5, Hohmann discloses the wing nut anchor of claim 1, except for wherein:
the middle of the wing nut (53) is provided with a recessed portion corresponding to the stop flange (59) of the screw (54, 56, 59, 60); and
when the screw (54, 56, 59, 60) is locked onto the wing nut (53), the stop flange (59) of the screw (54, 56, 59, 60) rests on a bottom of the recessed portion of the wing nut (53).
Examiner notes that Hohmann does not explicitly disclose wherein the middle of the wing nut is provided with a recessed portion corresponding to the stop flange of the screw; and when the screw is locked onto the wing nut, the stop flange of the screw rests on a bottom of the recessed portion of the wing nut.
However, Coulter teaches wherein the middle of the wing nut (“C”; fig. 2) is provided with a recessed portion (figs. 2-3) corresponding to the stop flange (“A”) of the screw (“B”); and when the screw (“B”) is locked onto the wing nut (“C”), the stop flange (“A”) of the screw (“B”) rests on a bottom (“b”) of the recessed portion (figs. 2-3) of the wing nut (“C”). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hohmann wherein the middle of the wing nut is provided with a recessed portion corresponding to the stop flange of the screw; and when the screw is locked onto the wing nut, the stop flange of the screw rests on a bottom of the recessed portion of the wing nut as taught by Coulter to provide a means to firmly hold in place the nut (col. 2, lines 60-64) and screw. 

Regarding claim 6, Hohmann, as modified by Coulter, discloses the wing nut anchor of claim 5, wherein the stop flange (59) and the driving head (54) of the screw (54, 56, 59, 60) are received and hidden in the recessed portion (figs. 2-3; Coulter) of the wing nut (53) when the stop flange (59) of the screw (54, 56, 59, 60) rests on the bottom (“b”: Coulter) of the recessed portion (figs. 2-3; Coulter) of the wing nut (53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd